          Case 1:20-cv-00443-DAD-BAM Document 35 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   NORMA MOLINA,                                       Case No. 1:20-cv-00443-DAD-BAM
12                   Plaintiff,                          ORDER REGARDING JOINT NOTICE OF
                                                         SETTLEMENT
13           v.
                                                         (Doc. No. 34)
14   C R BARD INCORPORATED, et al.,
15                   Defendants.
16

17

18          On July 29, 2021, Plaintiff Norma Molina (“Plaintiff”) and Defendants C. R. Bard Inc.
19 and Bard Peripheral Vascular Inc. (“Defendants”) (collectively “Parties”) filed a joint notice of
20 settlement and request for additional time to file dispositional documents. (Doc. No. 34.) The

21 Parties indicate that they have reached a full settlement in principle of this action and jointly

22 seek a 90-day extension of time to file dispositional documents. The Parties explain that

23 additional time is needed to finalize settlement documents because the settlement involves a

24 global settlement of hundreds of cases. (Id.)

25          Pursuant to Local Rule 160, and good cause appearing, the Court ORDERS the parties,
26 no later than October 29, 2021, to file appropriate papers to dismiss or conclude this action in
27 its entirety. If the parties require additional time to submit dispositional documents, they may

28


                                                     1
         Case 1:20-cv-00443-DAD-BAM Document 35 Filed 07/30/21 Page 2 of 2


 1 file a request for an extension supported by good cause. Local Rule 160(b). This Court

 2 VACATES all other pending dates and matters. Failure to comply with this order may be

 3 grounds for the imposition of sanctions on counsel or parties who contributed to violation of

 4 this order. See Local Rule 160, Local Rule 272.

 5
     IT IS SO ORDERED.
 6

 7     Dated:    July 30, 2021                            /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
